Citation Nr: 1219351	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for multilevel lumbar discogenic disease, disc protrusion at L2-3, L3-4 and L4-5 (hereinafter a "low back disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1972 to August 1974, February 2003 to July 2004, and March 2005 to January 2006, with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claims currently on appeal.  The issue currently on appeal was previously remanded by the Board in May 2010 for additional evidentiary development.  

While the Veteran's claim was pending, the Appeals Management Center (AMC) issued a decision in November 2011 granting service connection for prostatic hypertrophy.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

A low back disability did not manifest during, or as a result of, active military service, nor was a low back disability permanently aggravated as a result of active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.102, 3.303, 3.307 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in May 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2006 and June 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its May 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional treatment records and scheduled the Veteran for a medical examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

For purposes of establishing service connection under 38 U.S.C.A. 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A "lasting worsening of the condition" that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Facts and Analysis

According to an October 1995 record prepared while the Veteran was not on active duty, he suffered a low back strain after physical training.  This is the first evidence of record of symptomatology associated with the lumbar spine.  A subsequent National Guard examination dated December 1999, however, reflects that evaluation of the spine was normal.  The Veteran also denied suffering from recurrent back pain in a report of medical history associated with this examination.  

The record contains no evidence pertaining to the lumbar spine for the Veteran's period of active duty from February 2003 to July 2004.  However, according to a June 2005 active duty examination, evaluation of the spine was normal.  The Veteran also denied recurrent back pain or any back problem in his report of medical history associated with this examination.  The only mention of back symptomatology is an August 2005 Medical Board Evaluation in which the Veteran was found to be unfit to perform his duties due to uncontrolled diabetes and low back pain.  The service treatment records do not suggest that this condition manifested during the Veteran's most recent period of active duty from March 2005 to January 2006 or that the Veteran suffered any injury to the spine during this period of service.  

Following his separation from active duty, the Veteran was afforded a general VA examination in July 2006.  The Veteran reported that his low back pain began in 1999 while he was in Panama.  The Board notes that the Veteran was not on active duty in 1999.  The Veteran did not remember a specific trauma or event related to the onset of this pain.  The Veteran reported persistent pain since this time with intermittent episodes of exacerbation.  The examiner diagnosed the Veteran with multilevel discogenic disease of the lumbar spine with disc protrusion at the L2-3, L3-4 and L4-5 levels, lumbar strain - myositis, subchondral bone edema involving end-plates between L3-4 and L4-5, hemangioma at the L1 vertebral body and radiculopathy.  This diagnosis was confirmed by magnetic resonance image (MRI).

There are also a number of VA outpatient treatment records pertaining to the low back.  According to a May 2001 VA outpatient treatment record, the Veteran had been suffering from back pain since the previous day.  He denied any specific trauma to the back at this time.  A September 2009 record also notes that low back pain set in the previous day.  The Veteran reported that he had been suffering from intermittent low back pain since 2001.  The Board notes that the Veteran was not on active duty in 2001 either.  Another September 2009 record reflects low back pain since approximately two months earlier.  

The Veteran was afforded an additional VA examination of the spine in June 2010.  He reported that his disability originally arose some 4 to 5 years earlier when working as a mechanic in Panama.  He said he lifted a tire of a truck and was taken to a hospital emergency room for treatment.  Upon examination and review of the evidence of record, the examiner diagnosed the Veteran with vertebral body hemangioma involving the L1 vertebra, multilevel discogenic disease of the lumbar spine with small disc protrusion, and bilateral lumbar radiculopathy.  The examiner explained that there was objective evidence of treatment for low back pain in October 1995 when the Veteran was not on service.  He was diagnosed with low back pain with a paravertebral muscle spasm, which the examiner concluded was a preexisting condition to his subsequent period of active duty.  The examiner further explained that the only objective evidence of low back symptomatology was a reference to low back pain noted in the August 2005 Medical Evaluation Board.  The examiner opined that the Veteran's lumbar spine disability was not at least as likely as not the result of active military service.  The examiner explained that low back pain and treatment started in October 1995 prior to the Veteran's second and third periods of active service.  He also began treatment for back pain in May 2001 prior to his second period of active duty.  The examiner further opined that the Veteran's lumbar spine disability was not at least as likely as not permanently aggravated as a result of active duty.  The examiner explained that there was no in-service treatment for low back pain during military service.  The pain he reported upon evaluation in 2005 would have been due to the natural progression of the disorder.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a lumbar spine disability.  The Veteran's service treatment records do not reflect treatment for a lumbar spine disorder or any injury associated with the lumbar spine.  While the Veteran was noted to have low back problems in an August 2005 Medical Board Evaluation, the Veteran has repeatedly asserted that his back disability began during a period of time in which he was not on active duty (between 1999 and 2001).  Finally, the June 2010 VA examiner opined that it was not at least as likely as not that a low back disability manifested during military service, as there was objective evidence of treatment for a back disorder in October 1995 when the Veteran was not on active duty.  As such, service connection, on a direct basis, is not warranted.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for aggravation of a preexisting disability.  As noted by the June 2010 VA examiner, there was objective evidence of treatment for low back symptomatology in October 1995.  The record also contains treatment records for low back symptomatology in 2001, and the Veteran has, at times, asserted that he first injured his back in 1999.  Therefore, there is clear and unmistakable evidence of a preexisting low back disorder.  In addition, there is clear and unmistakable evidence that the Veteran's low back disability was not permanently aggravated as a result of a subsequent period of active duty service.  The June 2010 VA examiner explained that there was no evidence of injury or treatment of the lumbar spine during his most recent period of active duty, and the only notation of back pain was in a Medical Evaluation Board report finding him unfit for service.  The examiner opined that this symptomatology would have been due to the natural progression of the disorder.  

The Board recognizes that the Veteran believes his low back disability is related to his military service.  While the Veteran is certainly competent to testify to a history of low back pain, the Board does not find his assertions to be credible.  In his original claim of April 2006, the Veteran reported that his back disability first manifested in 2005.  However, upon examination in July 2006 he reported that it first manifested in 1999.  He subsequently indicated that his back pain first manifested in 2001 during outpatient treatment in September 2009.  In addition, the Veteran has provided conflicting reports as to how his low back pain began.  During his VA examination of July 2006, the Veteran reported that he did not remember a specific trauma or event related to the onset of his low back pain, but that it had persisted ever since.  However, during his June 2010 VA examination, the Veteran described a very specific incident in which he was lifting the tire of a truck while working as a mechanic.  This injury is not documented in the service treatment records.  In light of the Veteran's frequently changing testimony regarding the time and manner of the onset of his low back symptomatology, the Board does not find his assertions to be credible.  As such, the lay statements provided by the Veteran fail to reflect entitlement to service connection for a low back disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disability must be denied.


ORDER

Service connection for multilevel lumbar discogenic disease, disc protrusion at L2-3, L3-4 and L4-5 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


